t c memo united_states tax_court estate of bonnie w deese deceased gladys deese personal representative petitioner v commissioner of internal revenue respondent docket no 13920-06l filed date gladys deese for petitioner lauren b epstein for respondent memorandum opinion thornton judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule as discussed in detail below we shall grant respondent’s motion background on date respondent received a form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment showing signatures of bonnie w deese mr deese and his wife gladys deese ms deese consenting to the immediate_assessment and collection of specified deficiencies in their joint federal tax_liabilities for taxable years through on date mr deese died on date respondent assessed these agreed-upon deficiencies along with interest on date respondent sent the deceased mr deese a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to taxable years and no collection hearing was requested in response to this notice on date respondent sent the deceased mr deese another notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 this time for taxable years through in response to this notice on date unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years at issue ms deese as personal representative of the deceased mr deese submitted a form request for a collection_due_process_hearing cdp hearing after a face-to-face hearing between respondent’s appeals officer ms deese and her c p a representative respondent’s appeals_office issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or for taxable years and respondent also issued petitioner a decision letter concerning equivalent_hearing under sec_6320 and or for taxable years and the notice and decision letter upheld the filing of notice of tax_lien against the deceased mr deese for the respective relevant years on date the petition was timely filed ms deese then residing in georgia signed the petition as personal representative for bonnie w deese deceased on date respondent filed his motion for summary_judgment on date we ordered petitioner to file a response to the petition states that it is with respect to petitioner’s taxable years and by order dated date this court granted respondent’s motion to dismiss for lack of jurisdiction and to strike as to taxable years and on the ground that petitioner had failed to make a timely request for a sec_6320 hearing within the statutorily mandated period after respondent sent the first notice of tax_lien_filing for those years on date consequently only taxable years and remain at issue respondent’s motion for summary_judgment by date the court has received no response discussion summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d if appropriate a decision may be entered against a party who fails to respond to a motion for summary_judgment id sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay tax after demand for payment has been made for the lien to be valid against certain third parties the secretary must file a notice_of_federal_tax_lien within business days thereafter the secretary must provide written notice to the person against whom the lien is filed sec_6320 sec_6323 within days commencing the day after the end of the business days the person may request an administrative hearing before an appeals officer sec_6320 sec_301_6320-1 proced admin regs at the appeals_office hearing the person against whom the lien is filed generally may raise any relevant issue including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6320 sec_6330 at the hearing the person may challenge the existence or amount of the underlying tax_liability only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 see 114_tc_604 114_tc_176 once the appeals_office issues a notice_of_determination the person may seek judicial review in this court sec_6320 sec_6330 in the petition ms deese contends that she as the surviving_spouse should not be liable for the underlying tax_liabilities the proposed collection action and notice_of_determination upon which this case is based however relate only to the unpaid tax_liabilities of the deceased mr deese consequently notwithstanding that ms deese may be responsible for paying the underlying joint tax_liabilities both in her individual capacity and in her capacity as the personal representative of mr deese’s estate her personal liability in either capacity is outside the scope of judicial review in this proceeding moreover by submitting the form 870-ad consenting to the immediate_assessment and collection of their deficiencies mr and ms deese waived their right to a notice_of_deficiency and gave up any right to challenge their underlying liabilities in a collection proceeding see sec_6330 117_tc_324 rivera v commissioner tcmemo_2003_35 affd 102_fedappx_594 9th cir hence to the extent that petitioner means to challenge the underlying liabilities of mr deese such a challenge is precluded in this collection proceeding the petition alleges that gladys deese ms deese signed the form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment for herself and her ailing husband bonnie w deese mr deese we might question this allegation inasmuch as the form 870-ad seems to show the signatures of mr and ms deese in two different hands in his motion for summary_judgment respondent alleges that both mr and ms deese signed the form 870-ad since petitioner filed no response to respondent’s motion for summary_judgment we might assume that petitioner no longer disputes that mr deese signed the form 870-ad see eg bergmann v commissioner tcmemo_1985_290 we need not decide this issue however even if we were to assume for purposes of argument that ms deese signed the form 870-ad on behalf of mr deese it would make no material difference for purposes of our ruling upon respondent’s motion for summary_judgment in particular the petition does not allege or suggest that ms deese lacked authority to sign the form 870-ad on behalf of her husband to the contrary in the petition ms deese appears to justify her allegedly signing mr deese’s signature by reason of his illness similarly petitioner has not alleged any duress coercion fraud or misrepresentation such as might invalidate the waiver see shireman v commissioner tcmemo_2004_155 we conclude that there is no genuine issue of material fact requiring a trial in this case we hold that respondent is entitled as a matter of law to the entry of a decision sustaining the filing of the notice of tax_lien an appropriate order and decision will be entered
